In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐3427 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ADRIAN COLLINS, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Western District of Wisconsin. 
                  No. 13‐cr‐13‐bbc — Barbara B. Crabb, Judge. 
                                  ____________________ 

        ARGUED APRIL 23, 2015 — DECIDED AUGUST 11, 2015 
                    ____________________ 

   Before  BAUER  and  SYKES,  Circuit  Judges,  and  REAGAN, 
Chief District Court Judge.* 
   REAGAN, Chief District Judge. In 2014, Adrian Collins pled 
guilty  to  one  count  of  cocaine  distribution  and  was  sen‐
tenced  to  96  months’  imprisonment.  In  this  direct  appeal 


                                                 
     * Of the Southern District of Illinois, sitting by designation. 
2                                                                  No. 14‐3427 

from his conviction and sentence, Collins raises five1 issues: 
three  stemming  from  attempts  to  withdraw  his  plea,  one 
challenging  the  district  court’s  decision  to  withhold  an  ac‐
ceptance of responsibility reduction, and one hinting that his 
sentence was unreasonable. 
    We affirm. The district judge made no clear error in con‐
cluding  withdrawal of Collins’ plea was unwarranted, or  in 
finding Collins did  not qualify for an acceptance of respon‐
sibility adjustment. Collins waived any attack on the reason‐
ableness of his sentence. 
                               I. Background 
    In  early  2009, Adrian  Collins  was  on  federal  supervised 
release  when  he  and  a  co‐defendant  attempted  to  buy  co‐
caine and marijuana from an undercover officer. Authorities 
arrested both men, and Collins gave a statement to officers. 
Collins  told  them  about  his  recent  drug  trafficking  history, 
which included “wholesale” (up to a kilogram of cocaine, up 
to 30 pounds of marijuana) purchases in Illinois and “retail” 
distribution  in  Wisconsin.  Collins’  supervised  release  was 
revoked,  and  he  served  a  27‐month  term  on  the  revocation. 
Based on the same 2009 offense, a grand jury indicted him in 
January 2013. 
      Collins  was  arraigned  in  March  2013  and  entered  a  not 
guilty plea to the two‐count indictment. On July 1, 2013, he 
signed  a  plea  agreement,  agreeing  to  plead  guilty  to  Count 
One (cocaine possession with intent to deliver). In exchange, 
the  Government  agreed  to  dismiss  Count  Two  (marijuana 
                                                 
     1  During  oral  argument,  counsel  clarified  that  Collins  cedes  a  sixth 

issue  (concerning  time  served  on  his  supervised  release  revocation) 
enumerated in his brief. 
No. 14‐3427                                                         3 

possession  with  intent  to  deliver)  and  to  recommend  the 
maximum available reduction for acceptance of responsibil‐
ity—unless Collins engaged in conduct inconsistent with his 
acceptance of responsibility. 
     Collins said he had health problems that prevented court 
appearances, so his change of plea hearing was not held un‐
til  May  2014. At  that  time  he  appeared  in  a  wheelchair  and 
was accompanied by a woman he claimed was his nurse. In 
reality, it was his fiancée, using a fake name; she was neither 
a nurse nor nurse’s aide.  
    The  plea  colloquy  was  thorough.  Under  oath,  Collins 
acknowledged  he  could  understand  the  district  court:  that 
he was not “ill, … on medication, … very tired, or … under 
the  influence  of  any  drugs  or  alcohol.”  Defense  counsel 
acknowledged  he  knew  of  no  reason  the  judge  should  not 
question Collins. Collins agreed with the Government’s rep‐
resentation of the plea agreement, and swore he had enough 
time  to  talk  with  his  lawyer  about  the  charges  against  him. 
He told the judge: “I attempted to purchase with another in‐
dividual  controlled  substances.”  When  asked,  Collins 
acknowledged  he  intended  to  buy  cocaine  on  February  13, 
2009, and that the Government could prove each element of 
its case. Finally, Collins swore he understood the maximum 
penalties and the constitutional rights given up by pleading 
guilty.  The  district  judge  accepted  the  guilty  plea,  finding 
Collins  entered  it  “knowingly,  understandingly  and  volun‐
tarily  after  an  adequate  opportunity  to  consult  with”  his 
lawyer. 
   U.S.  Probation  filed  several  iterations  of  the  Presentence 
Investigation  Report  (“PSR”),  all  of  them  recommending 
against  an  acceptance  of  responsibility  reduction  because 
4                                                                   No. 14‐3427 

drugs had been found at Collins’ residence while he was on 
bond. Collins got cold feet regarding his guilty plea. His at‐
torney,  citing  Collins’  wish  to  withdraw  his  plea,  withdrew 
from the case, and the district court appointed new counsel. 
Sentencing was postponed, and Collins moved to withdraw 
his  guilty  plea.  By  affidavit,  Collins  swore  he  had  been  un‐
der the influence of drugs during his plea colloquy and that 
he had not had sufficient time to discuss his case with coun‐
sel  before  entering  the  plea.  Without  a  hearing,  the  district 
judge  denied  the  motion  because  Collins’  new  averments 
contradicted  his  sworn  statements  during  his  plea  hearing. 
Sentencing was again postponed. 
    Undaunted,  and  two  days  before  the  new  sentencing 
date,  Collins  filed  a  second  motion  to  withdraw  his  plea, 
plus a motion to continue so as to develop that motion. The 
motion  to  withdraw,  premised  on  Collins’  first  counsel’s 
purported failures to discuss the case with him, was accom‐
panied  by  an  unsworn  affidavit.  The  district  court  found 
Collins  had  a  “demonstrated  lack  of  credibility,”2  and  that 
his  new  allegations—all  of  them  contradicted  by  Collins’ 
sworn  statements  at  the  plea  hearing—were  so  flimsy  that 
neither  a  continuance  nor  withdrawal  of  Collins’  plea  were 
justified. 

                                                 
      2  During  sentencing,  the  district  court  called  Collins  “probably  one 

of  the  most,  if  not  the  most  self‐centered  person  I’ve  ever  addressed  in 
this  courtroom,”  and  deemed  his  behavior  “outrageous,  inconsiderate 
and  totally  selfish.”  Highlighting  the  fact  that  Collins’  professed  health 
problems  (which  caused  much  delay  in  the  proceedings  below)  com‐
pletely contradicted his record of making weekly trips to a bail monitor‐
ing program, the judge concluded: “[Y]ou, I’m sure, enjoyed pulling the 
wool over everyone’s eyes.” 
No. 14‐3427                                                           5 

    At sentencing, the district court found Collins unentitled 
to  a  reduction  for  acceptance  of  responsibility  for  two  rea‐
sons.  First,  there  was  evidence  he  engaged  in  continuing 
criminal  conduct  after  his  guilty  plea.  Even  absent  that  evi‐
dence,  the  court  found  Collins’  “continued  efforts  to  with‐
draw  his  guilty  plea  are  evidence  that  he  has  not  accepted 
responsibility for his criminal conduct.” Because the second 
reason  was  an  independent  basis  for  refusing  the  adjust‐
ment,  the  judge  took  no  evidence  from  a  defense  witness 
prepared to testify about Collins’ on‐bond (and purportedly 
criminal) conduct. 
    On  the  parties’  joint  motion,  the  district  court  benefitted 
Collins  by  taking  into  account  the  (not  yet  enacted  and 
commonly referred to as “drugs minus two”) drug quantity 
adjustment  promulgated  by  the  Sentencing  Commission. 
The district court calculated Collins’ Guidelines Range as 77 
to  96  months,  and  imposed  a  within‐range  sentence  of  96 
months’ imprisonment. 
                            II. Analysis 
    On appeal, Collins challenges the denial of his motions to 
withdraw his guilty plea (and the concomitant refusal of an 
extension  of  time),  the  withholding  of  credit  for  acceptance 
of responsibility, and the imposition of a 96‐month sentence. 
We conclude the district court did not clearly err in finding 
Collins unentitled to a plea withdrawal, or in finding Collins 
failed  to  express  acceptance  of  responsibility  for  his  crime. 
Collins’ final issue on appeal—that the district judge abused 
her  discretion  in  sentencing  him  to  96  months—is  so  unde‐
veloped as to be waived. 
    
6                                                          No. 14‐3427 

1. Motions to Withdraw Plea / Continue Sentencing 
    We review denial of a defendant’s motion to withdraw a 
guilty  plea  for  abuse of  discretion.  United  States  v.  Fard,  775 
F.3d 939, 943 (7th Cir. 2015). Factual findings as to whether a 
defendant  had  a  “fair  and  just”  reason  to  withdraw  a  plea 
are  upheld  unless  they  are  clearly  erroneous.  Id.  The  same 
standard applies in reviewing the decision not to hold an ev‐
identiary  hearing  on  the  matter.  United  States  v.  Trussel,  961 
F.2d 685, 690 (7th Cir. 1992). 
    A  defendant  has  no  absolute  right  to  withdraw  a  guilty 
plea before sentencing. Fard, 775 F.3d at 943; United States v. 
Pike,  211  F.3d  385,  389  (7th  Cir.  2000).  If  a  defendant  has  a 
“fair  and  just”  reason,  a  court  may  allow  him  to  withdraw 
the  plea.  Fard,  775  F.3d  at  943;  Fed.  R.  Crim.  P.  11(d)(2)(B). 
But  the  defendant  bears  a  heavy  burden  of  persuasion  in 
showing  such  a  reason  exists.  United  States  v.  Chavers,  515 
F.3d 722, 724 (7th Cir. 2008). 
    The entry of a plea is not a meaningless act. United States 
v. Ellison, 798 F.2d 1102, 1106 (7th Cir. 1986). When a defend‐
ant makes representations at a plea hearing, those represen‐
tations  are  entitled  to  a  presumption  of  verity.  Chavers,  515 
F.3d  at  724;  Pike,  211  F.3d  at  389.  A  defendant  presenting  a 
reason  for  withdrawal  that  contradicts  answers  he  gave  at 
the plea hearing faces an “uphill battle.” United States v. Pat‐
terson, 576 F.3d 431, 437 (7th Cir. 2009); United States v. Groll, 
992 F.2d 755, 758 (7th Cir. 1993). 
    Moving  to  withdraw  the  plea  does  not  entitle  a  defend‐
ant to a hearing. If a motion is premised on defendant’s un‐
truthfulness  during  plea  proceedings,  a  court  may  (unless 
the defendant has a compelling explanation) reject that mo‐
No. 14‐3427                                                            7 

tion  out  of  hand.  United  States  v.  Peterson,  414  F.3d  825,  827 
(7th Cir. 2005). Whether to hold a hearing on the plea’s valid‐
ity is a matter left to the trial court’s sound discretion. United 
States v. Jones, 381 F.3d 615, 618 (7th Cir. 2004). If no substan‐
tial  evidence  is  offered,  or  if  the  allegations  advanced  in 
support of the motion are conclusory or unreliable, the mo‐
tion may be summarily denied. Jones, 381 F.3d at 618. 
    Collins’  sworn  statements  at  his  Rule  11  hearing  doom 
his  efforts  here. As  appellate  counsel  conceded,  the  attesta‐
tions  supporting  both  of  Collins’  motions  to  withdraw  di‐
rectly  contradicted  his  testimony  at  that  hearing.  Both  Col‐
lins’  statements  to  police  and  his  plea  agreement—signed 
almost a year before he filed motions to withdraw the plea—
likewise contradict the notion he was anything but guilty. 
     As to the first motion, Collins claimed he was influenced 
by drugs during his plea hearing and that his time to consult 
with counsel had  been insufficient. Those claims  mirror the 
facts in U.S. v. Vazquez‐Ortero, a case we find persuasive here. 
Though  he  testified  otherwise  during  his  change‐of‐plea, 
Vazquez‐Ortero  later  asserted  he  was  disoriented  by  pre‐
scription medication and that his lawyer failed to explain the 
plea  agreement.  Vazquez‐Ortero,  285  F.  App’x  281,  283  (7th 
Cir.  2008).  The  district  court  summarily  denied  the  motion, 
and this Court—because of the presumption of verity given 
to  Vazquez‐Ortero’s  contrary,  sworn  statements—held  any 
appeal based  on withdrawing  that plea would be frivolous. 
Id.  at  283–84.  See  also  United  States  v.  Harris‐Thompson,  751 
F.3d 590, 603 (8th Cir. 2014) (claim defendant was under the 
influence of drugs and alcohol not a “fair and just” reason to 
withdraw  plea  when  it  contradicted  plea  agreement,  state‐
ments at time of arrest, and testimony during plea hearing). 
8                                                            No. 14‐3427 

    Vazquez‐Ortero  is  the  best  factual  analog  to  the  instant 
case,  but  a  long  line  of  legal  reasoning  supports  our  result. 
At a plea hearing, it is the district judge who observes a de‐
fendant’s  appearance,  demeanor,  and  tone  of  voice.  U.S.  v. 
Walker,  447  F.3d  999,  1005  (7th  Cir.  2006).  Crediting  the 
judge’s  impressions  over  a  defendant’s  subsequent  “bare 
protestations,” Chavers, 515 F.3d at 725, prevents the entry of 
a  plea  from  being  “some  empty  ceremony,”  a  mere  “trifle[] 
that  defendants  may  elect  to  disregard,”  United  States  v. 
Stewart, 198 F.3d 984, 987 (7th Cir. 1999). That is why a denial 
of guilt that contradicts a defendant’s testimony does not es‐
tablish a fair and just reason to withdraw a plea. Chavers, 515 
F.3d  at  725  (citing  U.S.  v.  Carroll,  412  F.3d  787,  792  (7th  Cir. 
2005)). The district court treated Collins’ sworn, freely given 
statements  as  conclusive.  Accordingly,  Collins  has  “no 
chance of success on appeal.” Stewart, 198 F.3d at 987. “[T]he 
game is over.” Id. 
    Collins’ second motion to withdraw was less convincing 
than the first. His statement that his first counsel had failed 
to  discuss  the  case  with  him  was  unsworn,  and  the  district 
judge  in  any  event  found  his  behavior  (e.g.,  pretending  his 
fiancée was a nurse) had established a “demonstrated lack of 
credibility.” We give great deference to such factual findings, 
and see no reason to disturb them here. Once a proper Rule 
11  colloquy  has  taken  place,  the  “’fair  and  just’  …  escape 
hatch is narrow.” United States v. Mays, 593 F.3d 603, 607 (7th 
Cir. 2010). The propriety of the plea colloquy is unchallenged 
here, and Collins cannot squeeze through that hatch.  
   In short, it was not clear error for the district court to find 
that Collins’ plea was knowing, voluntary, and untainted by 
drugs. She acted within her discretion in twice holding that 
No. 14‐3427                                                                        9 

Collins had no fair and just reason for withdrawing his plea, 
and in concluding no hearing on the matter was warranted. 
    Because  no  error  undermined  the  decisions  not  to  allow 
withdrawal of the plea, Collins suffered no actual prejudice 
when the district judge also declined to continue sentencing. 
With no showing of actual prejudice, Collins has no basis to 
challenge denial of a continuance. United States v. Harris, 718 
F.3d 698, 703 (7th Cir. 2013). The district court did not abuse 
its discretion by proceeding with sentencing as‐scheduled. 
2. Acceptance of Responsibility 
    The Sentencing Guidelines permit a two‐level decrease in 
a  defendant’s  offense  level  “[i]f  the  defendant  clearly 
demonstrates  acceptance  of  responsibility  for  his  offense.” 
U.S.S.G.  §  3E1.1(a).3  A  defendant—who  has  the  burden  of 
proof on the issue, United States v. Fuller, 15 F.3d 646, 650 (7th 
Cir.  1994),  is  not  entitled  to  an  acceptance  of  responsibility 
adjustment  simply  because  he  enters  a  guilty  plea,  United 
States  v.  Dachman,  743  F.3d  254,  259  (7th  Cir.  2014)  (quoting 
U.S.S.G. § 3E1.1, Application Note 3). 
    Rather, whether a defendant has fully accepted responsi‐
bility is a finding to be made by the trial court, based largely 
on determinations regarding the  defendant’s  credibility  and 
conduct. Dachman, 743 F.3d at 259–60. The district court’s de‐

                                                 
     3  If  the  sentencing  court,  in  its  discretionary  authority,  grants  the 

two‐level  reduction  in  subsection  (a),  another  one‐level  reduction  is 
available  via  U.S.S.G.  §  3E1.1(b)  if  the  offense  level  determined  prior  to 
the operation of subsection (a) is level 16 or greater and the government, 
stating  that  certain  conditions  are  met,  moves  for  that  third  point.  See 
United States v. Munoz, 718 F.3d 726, 731 (7th Cir. 2013); United States v. 
Mount, 675 F.3d 1052, 1059 (7th Cir. 2012). 
10                                                       No. 14‐3427 

termination is reviewed for clear error, only to be reversed if 
this Court “is left with the definite and firm conviction that a 
mistake has been committed.” U.S. v. Mayberry, 272 F.3d 945, 
947  (7th  Cir.  2001)  (citing  United  States  v.  U.S.  Gypsum  Co., 
333 U.S. 365, 395 (1948)). The sentencing judge is entitled to 
“great  deference,”  since  he  or  she  is  uniquely  positioned  to 
evaluate a defendant’s acceptance of responsibility. Dachman, 
743  F.3d  at  260  (quoting  United  States  v.  Frykholm,  267  F.3d 
604, 610 (7th Cir. 2001)) (internal quotation marks omitted). 
    Here, the district court based its decision to withhold an 
acceptance  of  responsibility  adjustment  on  Collins’  ill‐fated 
attempts  to  withdraw  his  plea.  Longstanding  precedent 
permits  district  judges  to  withhold  the  adjustment  for  that 
reason alone. 
    In  U.S.  v.  Price,  this  Court  concluded  that  a  defendant’s 
“belated attempt to withdraw his guilty plea is grounds for 
denial  of  reduction  for  acceptance  of  responsibility.”  Price, 
988 F.2d 712, 722 (7th Cir. 1993). The Price panel invoked U.S. 
v. Trussel, in which a district court found a defendant’s efforts 
to  withdraw  his  plea  were  manipulative  prevarication.  Id. 
(citing Trussel, 961 F.2d 685, 691 (7th Cir. 1992)). And in U.S. 
v. Fuller, an attempt to withdraw a guilty plea was an inde‐
pendent  reason  for  finding  a  defendant  did  not  accept  re‐
sponsibility,  especially  where  the  defendant  never  raised 
specific  instances  of  just  how  he  accepted  responsibility. 
Fuller, 15 F.3d at 650–51. 
    Collins’ argument falls squarely in the crosshairs of Price, 
Trussel, and Fuller. As in Price, the late effort to escape from 
his guilty plea—remember, Collins’ last motion to withdraw 
his plea came just two days before sentencing—is discordant 
with  Collins’  protestations  he  accepted  responsibility. As  in 
No. 14‐3427                                                           11 

Trussel,  the  sentencing  judge’s  decision  was  bolstered  by  a 
finding of Collins’ disingenuous behavior: he had a “demon‐
strated lack of credibility.” And like the defendant in  Fuller, 
Collins “points to no actual instances of his acceptance of re‐
sponsibility.”  Fuller,  15  F.3d  at  651.  The  district  court  made 
no  clear  error  in  finding  that  Collins  did  not  clearly  accept 
responsibility for his offense. See U.S.S.G. § 3E1.1. 
3. Reasonableness of Sentence 
     The parties—not the courts—must research and construct 
available  legal  arguments.  Pine  Top  Receivables  of  Ill.,  LLC  v. 
Banco  de  Seguros  del  Estado,  771  F.3d  980,  987  (7th  Cir.  2014) 
(quoting  United  States  v.  Holm,  326  F.3d  872,  877  (7th  Cir. 
2003)).  Accordingly,  this  Court  has  long  warned  that  “per‐
functory and undeveloped arguments” are deemed waived. 
Id.  
     The  entirety  of  Collins’s  final  argument  is  a  single  sen‐
tence in his issues presented: “Did the District Court err by 
sentencing  Adrian  Collins  near  the  top  of  the  applicable 
Guideline  range?”  That  question  is  unsupported  by  argu‐
ment,  bereft  of  citations,  and  completely  undeveloped  in 
Collins’ brief. As such, it is an “afterthought without citation 
to  authority” insufficient to raise an issue on appeal,  and is 
deemed waived. Ordower v. Feldman, 826 F.2d 1569, 1576 (7th 
Cir. 1987). 
                           III. Conclusion 
    The  district  court  acted  within  its  discretion  in  denying 
Collins’  motions  to  withdraw  his  guilty  plea  (and  related 
motion to continue) without a hearing. Likewise, the conclu‐
sion that Collins did not qualify for an acceptance of respon‐
sibility  reduction  was  within  the  sentencing  judge’s  discre‐
12                                                  No. 14‐3427 

tion. Any  argument  targeting  the  reasonableness  of  Collins’ 
sentence is waived. We AFFIRM Collins’ 96‐month sentence.